DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       RAFAEL COLON-RIVERA,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-2080

                              [April 22, 2021]

    Appeal of order denying 3.850 motion from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Rosemarie Scher, Judge;
L.T. Case No. 502016CF002610AXXXMB.

   Rafael Colon-Rivera, Fort Lauderdale, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuńa,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and CONNER, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.